Citation Nr: 0828207	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date earlier than October 17, 
2003, for the grant of service connection for residuals of a 
low back injury.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to December 1977.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for residuals of a low back 
injury, rated 20 percent, effective October 17, 2003.  An 
interim (March 2005) rating decision continued the effective 
date assigned.  In a January 2006 statement, the veteran 
requested a hearing before a Decision Review Officer (DRO) at 
the RO.  The request was withdrawn by the veteran's 
representative on the veteran's behalf, as reported by the 
latter on December 2006.

The veteran had also initiated an appeal of the March 2005 
denial of service connection for erectile dysfunction.  A 
December 2006 rating decision granted such benefit.  
Consequently, that matter is not before the Board.  


FINDINGS OF FACT

1. An unappealed May 1989 decisional letter denied service 
connection for residuals of a low back injury.

2. After the May 1989 decisional letter, the first 
communication from the veteran seeking to reopen a claim of 
service connection for residuals of a low back injury was 
received on October 17, 2003.


CONCLUSION OF LAW

An effective date earlier than October 17, 2003, is not 
warranted for the award of service connection for residuals 
of a low back injury.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the August 2004 rating decision that is on appeal granted 
service connection for residuals of a low back injury and 
assigned an effective date for the award, statutory notice 
had served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A December 2006 statement of the case (SOC) provided 
notice on the "downstream" issue of an earlier effective 
date of award, and readjudicated the matter after the veteran 
and his representative had opportunity to respond to the 
confirming interim (March 2005) rating decision.  Notably, 
the veteran has not alleged prejudice from any downstream 
notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream issues").

It is noteworthy that determinations regarding effective 
dates of awards are based, essentially, on what was shown by 
the record at various points in time and application of 
governing law to those findings.  Generally, further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

An unappealed May 1989 decisional letter (with notice of 
appellate rights attached) denied the veteran's claim of 
service connection for residuals of a low back injury.  That 
decision is final and not subject to revision in the absence 
of clear and unmistakable error (CUE) in the decision.  
38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision).  CUE in the 
May 1989 decisional letter has not been alleged and that 
decisional letter is a legal bar to an effective date prior 
to the date of the decision.

While the veteran has not alleged CUE in the May 1989 
decisional letter, he argues that he is entitled to an 
effective date in February 1989, the date of his original 
claim of service connection for residuals of a low back 
injury.   His theory of entitlement to such earlier effective 
date is that although the May 1989 disallowed his claim 
because he did not complete and return a VA Form 21-4176, 
Report of Accidental Injury, such form was not pertinent to 
his claim and the claim could have been decided based upon 
his service treatment records (STRs) alone.  This argument 
seeks revision of the May 1989 decision and is barred by law, 
as CUE has not been alleged..  See 38 U.S.C.A. § 7105; Rudd, 
supra.  

In the May 1989 decisional letter, the veteran was advised 
that as he had not submitted a requested VA Form 21-4176, his 
claim had been disallowed.  He was also advised that he could 
still submit the requested evidence; however, if it was not 
received before March 1990 (one year after the date of his 
March 1989 letter), benefits, if established, would not be 
paid before the date the evidence was received.  The veteran 
did not submit his VA Form 41-4176 by March 1990; he 
submitted it in October 2003.  [Notably, under 38 C.F.R. 
§ 3.158, where evidence requested in connection with an 
original claim is not furnished within one year after the 
date of request, the claim will be considered abandoned.  
After the expiration of the one year, further action will not 
be taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.]  

The veteran also argues that, at the time of his original 
claim, the RO did not arrange for a VA medical examination 
pursuant to 38 C.F.R. § 3.159(c)(4), and that had he been 
afforded a VA medical examination, the information requested 
on the VA Form 21-4176 would have become available.  This 
argument likewise seeks revision of the May 1989 decisional 
letter in the absence of a CUE claim, and consequently lacks 
legal merit.  See Rudd, supra.  [Notably, the fact that a VA 
medical examination was not conducted may not, as a matter of 
law, serve to vitiate a final decision.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003)]  

The veteran's formal claim to reopen a claim of service 
connection for residuals of a low back injury was received by 
the RO on October 17, 2003.  There is no statutory authority 
that would allow VA to grant the veteran an earlier effective 
date for the award of service connection for residuals of a 
low back injury for the reasons he has alleged.  The record 
does not reflect that he filed a formal or informal claim to 
reopen his claim of service connection for residuals of a low 
back injury prior to October 17, 2003.  In an October 2004 
statement, he inquired why the effective date for his claim 
of service connection for residuals of a low back injury was 
October 17, 2003, when his VA Form 21-4138, claim to reopen 
in this matter, was dated April 28, 2003.  Although the claim 
reflects it was signed by the veteran on April 28, 2003, it 
was not received by the RO until October 17, 2003.  Under 
38 C.F.R. § 3.400, the effective date of an evaluation and 
award of compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  

Based upon the foregoing, the instant claim for an earlier 
effective date has no legal merit.  Accordingly, as a matter 
of law, the appeal seeking an effective date prior to October 
17, 2003, for the grant of service connection for residuals 
of a low back injury must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

An effective date prior to October 17, 2003, for the grant of 
service connection for residuals of a low back injury is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


